UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 2, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-11735 99¢ ONLY STORES (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 95-2411605 (I.R.S. Employer Identification No.) 4000 Union Pacific Avenue, City of Commerce, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (323) 980-8145 Former name, address and fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Common Stock, No Par Value, 70,540,357 Shares as of August 4, 2011 99¢ ONLY STORES Form 10-Q Table of Contents Part I - Financial Information Page Item 1. Financial Statements 4 Consolidated Balance Sheets as of July 2, 2011 (unaudited) and April 2, 2011 4 Consolidated Statements of Income for the first quarter ended July 2, 2011 (unaudited) and June 26, 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the first quarter ended July 2, 2011 (unaudited) and June 26, 2010 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II – Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 2 Table Of Contents FORWARD-LOOKING INFORMATION This Report on Form 10-Q contains statements that constitute “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”) and Section 27A of the Securities Act of 1933, as amended. The words “expect,” “estimate,” “anticipate,” “predict,” “believe” and similar expressions and variations thereof are intended to identify forward-looking statements. Such statements appear in a number of places in this filing and include statements regarding the intent, belief or current expectations of 99¢ Only Stores (the “Company”) and its directors or officers with respect to, among other things, (a) trends affecting the financial condition or results of operations of the Company, and (b) the business and growth strategies of the Company (including the Company’s store opening growth rate). Readers are cautioned not to put undue reliance on such forward-looking statements. Such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and actual results may differ materially from those projected in this Report, for the reasons, among others, discussed in the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” Sections.The Company undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof.Readers should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission, including the Company’s Annual Report on Form 10-K for the fiscal year ended April 2, 2011. 3 Table Of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements 99¢ ONLY STORES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) July 2, April 2, (Unaudited) ASSETS Current Assets: Cash $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $258 and $258 at July 2, 2011 and April 2, 2011, respectively Income taxes receivable Deferred income taxes Inventories, net Other Total current assets Property and equipment, net Long-term deferred income taxes Long-term investments in marketable securities Assets held for sale Deposits and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Payroll and payroll-related Sales tax Other accrued expenses Workers’ compensation Current portion of capital lease obligation 73 75 Total current liabilities Deferred rent Deferred compensation liability Capital lease obligation, net of current portion Total liabilities Commitments and contingencies Shareholders’ Equity: Preferred stock, no par value – authorized, 1,000,000 shares; no shares issued or outstanding — — Common stock, no par value – authorized, 200,000,000 shares; issued and outstanding, 70,516,458 shares at July 2, 2011 and 70,327,068 shares at April 2, 2011 Retained earnings Other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table Of Contents 99¢ ONLY STORES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) First Quarter Ended July 2, June 26, Net Sales: 99¢ Only Stores $ $ Bargain Wholesale Total sales Cost of sales (excluding depreciation and amortization expense shown separately below) Gross profit Selling, general and administrative expenses: Operating expenses Depreciation and amortization Total selling, general and administrative expenses Operating income Other (income) expense: Interest income ) ) Interest expense 1 Other ) (9 ) Total other (income) expense, net ) Income before provision for income taxes Provision for income taxes Net income $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Table Of Contents 99¢ ONLY STORES CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) First Quarter Ended July 2, June 26, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on disposal of fixed assets 66 28 Excess tax benefit from share-based payment arrangements ) ) Deferred income taxes ) ) Stock-based compensation expense Changes in assets and liabilities associated with operating activities: Accounts receivable 29 Inventories ) ) Deposits and other assets ) ) Accounts payable Accrued expenses ) ) Accrued workers’ compensation ) ) Income taxes Deferred rent ) Other long-term liabilities — ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of fixed assets 2 54 Purchases of investments ) ) Sales of investments Net cash (used in) provided by investing activities ) Cash flows from financing activities: Repurchases of common stock related to issuance of performance stock units ) ) Payments of capital lease obligation ) ) Proceeds from exercise of stock options Excess tax benefit from share-based payment arrangements Net cash provided by financing activities Net increase in cash Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Table Of Contents 99¢ ONLY STORES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation and Summary of Significant Accounting Policies The accompanying unaudited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). However, certain information and footnote disclosures normally included in financial statements prepared in conformity with GAAP have been omitted or condensed pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). These statements should be read in conjunction with the Company's audited financial statements for the fiscal year ended April 2, 2011 (“fiscal 2011”) and notes thereto included in the Company’s Annual Report on Form 10-K for fiscal 2011 (the “2011 Form 10-K”). In the opinion of the Company’s management, these interim consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) necessary for a fair statement of the consolidated financial position and results of operations for each of the periods presented. The results of operations and cash flows for such periods are not necessarily indicative of results to be expected for the full fiscal year ending March 31, 2012 (“fiscal 2012”). Fiscal Periods The Company follows a fiscal calendar consisting of four quarters with 91 days, each ending on the Saturday closest to the calendar quarter-end, and a 52-week fiscal year with 364 days, with a 53-week year every five to six years. Unless otherwise stated, references to years in this report relate to fiscal years rather than calendar years.Fiscal 2012 began on April 3, 2011 and will end on March 31, 2012, and will consist of 52 weeks.Fiscal 2011 began on March 28, 2010 and ended on April 2, 2011, and consisted of 53 weeks, with the one additional week included in fourth quarter.The first quarter ended July 2, 2011 (“first quarter of fiscal 2012”) and first quarter ended June 26, 2010 (“first quarter of fiscal 2011”) were each comprised of 91 days. Nature of Business The Company is incorporated in the State of California. The Company is an extreme value retailer of primarily consumable and general merchandise with an emphasis on name-brand products.As of July 2, 2011, the Company operated 285 retail stores with 211 in California, 35 in Texas, 27 in Arizona, and 12 in Nevada.The Company is also a wholesale distributor of various products. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries required to be consolidated in accordance with GAAP.Intercompany accounts and transactions between the consolidated companies have been eliminated in consolidation. Use of Estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash For purposes of reporting cash flows, cash includes cash on hand and at the stores and cash in financial institutions.Cash balances held at financial institutions are generally in excess of federally insured limits.The Company has not experienced any losses in such accounts. These accounts are only insured by the Federal Deposit Insurance Corporation up to $250,000. The Company places its temporary cash investments with what it believes to be high credit, quality financial institutions and limits the amount of credit exposure to any one financial institution. Allowance for Doubtful Accounts In connection with its wholesale business, the Company evaluates the collectability of accounts receivable based on a combination of factors. In cases where the Company is aware of circumstances that may impair a specific customer’s ability to meet its financial obligations subsequent to the original sale, the Company will record an allowance against amounts due and thereby reduce the net recognized receivable to the amount the Company reasonably believes will be collected. For all other customers and tenants, the Company recognizes allowances for doubtful accounts based on the length of time the receivables are past due, industry and geographic concentrations, the current business environment and the Company’s historical experiences. 7 Table Of Contents Investments The Company’s investments in debt and equity securities are classified as available for sale and are comprised primarily of marketable investment grade government and municipal bonds, corporate bonds, auction rate securities, asset-backed securities, money market funds and perpetual preferred stocks. Investment securities are recorded as required by Accounting Standard Codification (“ASC”) 320, “Investments-Debt and Equity Securities” (“ASC 320”).These investments are carried at fair value, based on quoted market prices or other readily available market information. Investments are adjusted for the amortization of premiums or discounts to maturity and such amortization is included in interest income. Unrealized gains and losses, net of taxes, are included in accumulated other comprehensive income, which is reflected as a separate component of shareholders’ equity in the Company’s Consolidated Balance Sheets. Gains and losses are recognized when realized in the Company’s Consolidated Statements of Income and are based on the trade date. When it is determined that an other-than-temporary decline in fair value has occurred, the amount of the decline that is related to a credit loss is recognized in earnings. Inventories Inventories are valued at the lower of cost (first in, first out) or market. Valuation allowances for shrinkage and obsolete and excess inventory are also recorded. Shrinkage is estimated as a percentage of sales for the period from the last physical inventory date to the end of the applicable period. Such estimates are based on experience and the most recent physical inventory results. Physical inventories are taken at each of the Company’s retail stores at least once a year by an independent inventory service company.Additional store level physical inventories are taken by the service company from time to time based on a particular store’s performance and/or book inventory balance.The Company also performs inventory reviews and analysis on a quarterly basis for both warehouse and store inventory to determine inventory valuation allowances for excess and obsolete inventory.The Company’s policy is to analyze all items held in inventory that would not be sold through at current sales rates over a twenty-four month period to determine what merchandise should be reserved for as excess and obsolete.The valuation allowances for obsolete and excess inventory in many locations (including various warehouses, store backrooms and sales floors of all its stores), require management judgment and estimates that may impact the ending inventory valuation and valuation allowances that may affect the reported gross margin for the period. In order to obtain inventory at attractive prices, the Company takes advantage of large volume purchases, closeouts and other similar purchase opportunities. As such, the Company’s inventory fluctuates from period to period and the inventory balances vary based on the timing and availability of such opportunities. At times, the Company also makes large block purchases of inventory that it plans to sell over a period of longer than twelve months.As of July 2, 2011 and April 2, 2011, the Company held inventory of specific products identified as expected to sell over a period that exceeds twelve months in the amounts of approximately $4.3 million and $4.5 million, respectively, which is included in deposits and other assets in the consolidated financial statements. Property and Equipment Property and equipment are carried at cost and are depreciated or amortized on a straight-line basis over the following useful lives: Owned buildings and improvements Lesser of 30 years or the estimated useful life of the improvement Leasehold improvements Lesser of the estimated useful life of the improvement or remaining lease term Fixtures and equipment 5 years Transportation equipment 3-5 years Information technology systems For major corporate systems, estimated useful life up to 7 years; for functional stand alone systems, estimated useful life up to 5 years The Company’s policy is to capitalize expenditures that materially increase asset lives and expense ordinary repairs and maintenance as incurred. 8 Table Of Contents Long-Lived Assets In accordance with ASC 360, “Property, Plant and Equipment” (“ASC 360”), the Company assesses the impairment of long-lived assets quarterly or when events or changes in circumstances indicate that the carrying value may not be recoverable. Recoverability is measured by comparing the carrying amount of an asset to expected future net cash flows generated by the asset. If the carrying amount of an asset exceeds its estimated undiscounted future cash flows, the carrying amount is compared to its fair value and an impairment charge is recognized to the extent of the difference. Factors that the Company considers important that could individually or in combination trigger an impairment review include the following: (1) significant underperformance relative to expected historical or projected future operating results; (2) significant changes in the manner of the Company’s use of the acquired assets or the strategy for the Company’s overall business; and (3) significant changes in the Company’s business strategies and/or negative industry or economic trends. On a quarterly basis, the Company assesses whether events or changes in circumstances occur that potentially indicate that the carrying value of long-lived assets may not be recoverable. Considerable management judgment is necessary to estimate projected future operating cash flows.Accordingly, if actual results fall short of such estimates, significant future impairments could result.During the first quarter of fiscal 2012 and the first quarter of fiscal 2011, the Company did not record any asset impairment charges. Income Taxes The Company utilizes the liability method of accounting for income taxes as set forth in ASC 740, “Income Taxes” (“ASC 740”).Under the liability method, deferred tax assets and liabilities are recognized using enacted tax rates for the effect of temporary differences between the book and tax bases of recorded assets and liabilities.ASC 740 also requires that deferred tax assets be reduced by a valuation allowance if it is more likely than not that some portion or all of the net deferred tax assets will not be realized.The Company’s ability to realize deferred tax assets is assessed throughout the year and a valuation allowance is established accordingly. Stock-Based Compensation The Company has an equity incentive plan in effect under which the Company grants stock options, performance stock units (“PSUs”) and restricted stock units (“RSUs”).The Company accounts for stock-based compensation expense under the fair value recognition provisions of ASC 718, “Compensation-Stock Compensation” (“ASC 718”).ASC 718 requires companies to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model.The value of the portion of the award that is ultimately expected to vest is recognized as an expense ratably over the requisite service periods.The Company estimates the fair value for each option award as of the date of grant using the Black-Scholes option pricing model. The Black-Scholes model considers, among other factors, the expected life of the award and the expected volatility of the Company’s stock price. Stock options are granted to employees at exercise prices equal to the fair market value of the Company’s stock at the dates of grant. The Company recognizes the stock-based compensation expense ratably over the requisite service periods, which is generally a vesting term of three years. Stock options typically have a term of 10 years. The fair value of the PSUs and RSUs is based on the stock price on the grant date.The compensation expense related to PSUs is recognized only when it is probable that the performance criteria will be met. The compensation expense related to RSUs is recognized based on the number of shares expected to vest. Revenue Recognition The Company recognizes retail sales in its retail stores at the time the customer takes possession of merchandise. All sales are net of discounts and returns, and exclude sales tax. Wholesale sales are recognized in accordance with the shipping terms agreed upon on the purchase order. Wholesale sales are typically recognized free on board ("FOB") origin, where title and risk of loss pass to the buyer when the merchandise leaves the Company’s distribution facility. The Company has a gift card program. The Company records the sale of gift cards as a current liability and recognizes a sale when a customer redeems a gift card.The liability for outstanding gift cards is recorded in accrued expenses. The Company has not recorded any breakage income related to its gift card program. Cost of Sales Cost of sales includes the cost of inventory, freight in, inter-state warehouse transportation costs, obsolescence, spoilage, scrap and inventory shrinkage, and is net of discounts and allowances. Cash discounts for satisfying early payment terms are recognized when payment is made, and allowances and rebates based upon milestone achievements such as reaching a certain volume of purchases of a vendor’s products are included as a reduction of cost of sales when such contractual milestones are reached in accordance with ASC 605-50-25, “Revenue Recognition-Customer Payments and Incentives-Recognition”.In addition, the Company analyzes its inventory levels and related cash discounts received to arrive at a value for cash discounts to be included in the inventory balance. The Company does not include purchasing, receiving and distribution warehouse costs in its cost of sales. Due to this classification, the Company's gross profit rates may not be comparable to those of other retailers that include costs related to their distribution network in cost of sales. 9 Table Of Contents Operating Expenses Selling, general and administrative expenses include purchasing, receiving, inspection and warehouse costs, the costs of selling merchandise in stores (payroll and associated costs, occupancy and other store-level costs), distribution costs (payroll and associated costs, occupancy, transportation to and from stores and other distribution-related costs) and corporate costs (payroll and associated costs, occupancy, advertising, professional fees and other corporate administrative costs). Leases The Company follows the policy of capitalizing allowable expenditures that relate to the acquisition and signing of its retail store leases.These costs are amortized on a straight-line basis over the applicable lease term. The Company recognizes rent expense for operating leases on a straight-line basis (including the effect of reduced or free rent and rent escalations) over the applicable lease term.The difference between the cash paid to the landlord and the amount recognized as rent expense on a straight-line basis is included in deferred rent.Cash reimbursements received from landlords for leasehold improvements and other cash payments received from landlords as lease incentives are recorded as deferred rent.Deferred rent related to landlord incentives is amortized as an offset to rent expense using the straight-line method over the applicable lease term. For store closures where a lease obligation still exists, the Company records the estimated future liability associated with the rental obligation on the cease use date (when the store is closed) in accordance with ASC 420, “Exit or Disposal Cost Obligations” (“ASC 420”).Liabilities are established at the cease use date for the present value of any remaining operating lease obligations, net of estimated sublease income, and at the communication date for severance and other exit costs, as prescribed by ASC 420.Key assumptions in calculating the liability include the timeframe expected to terminate lease agreements, estimates related to the sublease potential of closed locations and estimation of other related exit costs. If actual timing and potential termination costs or realization of sublease income differ from our estimates, the resulting liabilities could vary from recorded amounts.These liabilities are reviewed periodically and adjusted when necessary. During the first quarter of fiscal 2012, the Company increased its estimated lease termination costs accrual by $0.1 million for its Texas stores closed in previous periods. During the first quarter of fiscal 2011, the Company accrued $0.1 million in lease termination costs associated with the closing of some of its Texas stores. See Note 11 to Consolidated Financial Statements for further information regarding the lease termination charges related to the Company’s Texas operations. Self-Insured Workers’ Compensation Liability The Company self-insures for workers’ compensation claims in California and Texas. The Company establishes a liability for losses of both estimated known and incurred but not reported insurance claims based on reported claims and actuarial valuations of estimated future costs of known and incurred but not yet reported claims. Should an amount of claims greater than anticipated occur, the liability recorded may not be sufficient and additional workers’ compensation costs, which may be significant, could be incurred. The Company has not discounted the projected future cash outlays for the time value of money for claims and claim-related costs when establishing its workers’ compensation liability in its financial reports for July 2, 2011 and April 2, 2011. Pre-Opening Costs The Company expenses, as incurred, all pre-opening costs related to the opening of new retail stores. Advertising The Company expenses advertising costs as incurred except the costs associated with television advertising, which are expensed the first time the advertising takes place.Advertising expenses were $1.4 million and $1.1 million for the first quarter of fiscal 2012 and 2011, respectively. Statements of Cash Flows Cash payments for income taxes were $0.2 million and $6.1 million for the first quarter of fiscal 2012 and 2011, respectively.Non-cash investing activities included $1.4 million and $0.4 million in fixed assets purchase accruals for the first quarter of fiscal 2012 and 2011, respectively. 10 Table Of Contents Fair Value of Financial Instruments The Company’s financial instruments consist principally of cash and cash equivalents, short-term and long-term marketable securities, accounts receivable, accounts payable, accruals and other liabilities.Cash and cash equivalents and short-term and long-term marketable securities are measured and recorded at fair value. Accounts receivable and other receivables are financial assets with carrying values that approximate fair value.Accounts payable and other accrued expenses are financial liabilities with carrying values that approximate fair value.The Company believes all of the financial instruments’ recorded values approximate fair market value because of their nature and respective durations. The Company complies with the provisions of ASC 820, “Fair Value Measurements and Disclosures” (“ASC 820”).ASC 820 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements required under other accounting pronouncements. ASC 820-10-35, “Subsequent Measurement” (“ASC 820-10-35”), clarifies that fair value is an exit price, representing the amount that would be received from the sale of an asset or paid to transfer a liability in an orderly transaction between market participants. ASC 820-10-35 also requires that a fair value measurement reflect the assumptions market participants would use in pricing an asset or liability based on the best information available. Assumptions include the risks inherent in a particular valuation technique (such as a pricing model) and/or the risks inherent in the inputs to the model.The Company also follows ASC 825, “Financial Instruments”, to expand required disclosures. ASC 820-10-35 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy under ASC 820-10-35 are described below: Level 1: Defined as observable inputs such as quoted prices in active markets for identical assets or liabilities. Level 2: Defined as observable inputs other than Level 1 prices.These include quoted prices for similar assets or liabilities in an active market, quoted prices for identical assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3: Defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. The Company utilizes the best available information in measuring fair value. The following table summarizes, by level within the fair value hierarchy, the financial assets and liabilities recorded at fair value on a recurring basis as of July 2, 2011 (in thousands): Total Level 1 Level 2 Level 3 ASSETS Money market funds $ $ $
